MoCLELLAN, J.
Any person who goes into or “sufficiently near to the dwelling house of another and in the presence or hearing of the family of the occupant thereof, or any member of his family,” uses abusive, insulting, or obscene language, is guilty of a violation of section 4306, Code 1896, the present statute. The use of such language within the curtilage is not necessarily sufficient to warrant a conviction; much less the use thereof within the limits stated by the trial judge in his oral charge.. The statute refers only to the dwelling house, and that term is sufficiently definite for all occasions. The object sought to be conserved by the statute was the protection of the house. The oral charge expounded the statute beyond its meaning and terms, and was, therefore, erroneous.
For the error stated, the judgment will be reversed, and the cause remanded.
Reversed and remanded.